UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6525



UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

MONICA GREGORY,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (4:02-cr-35-CWH)


Submitted:    October 21, 2008              Decided:   October 24, 2008


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Monica Gregory, Appellant Pro Se. Alfred William Walker Bethea,
Jr., Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Monica Gregory appeals from the district court’s order

denying   her    motion     for    reduction    of   sentence   pursuant   to    18

U.S.C. § 3582(c) (2000).            We have reviewed the record and find

no reversible error.              Accordingly, we affirm for the reasons

stated by the district court.                 United States v. Gregory, No.

4:02-cr-35-CWH (D.S.C. filed Mar. 18, entered Mar. 19, 2008).

We deny Gregory’s motion for appointment of counsel and dispense

with oral argument because the facts and legal contentions are

adequately      presented    in     the   materials    before   the   court     and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                          2